 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAWN DEVORE,                                      No. 2:18-cv-02487 KJM AC PS
12                       Plaintiff,
13           v.                                         ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                       Defendants.
17

18          Plaintiff is proceeding in this action pro se. The action was accordingly referred to the

19   undersigned by Local Rule 302(c)(21). On October 18, 2019, defendant filed a motion to

20   dismiss. ECF No. 31. Plaintiff did not timely respond to the motion, and the court continued the

21   hearing to December 11, 2019, cautioning plaintiff that failure to submit a timely response would

22   result in dismissal for failure to prosecute. ECF No. 33. Plaintiff’s opposition was due

23   November 27, 2019. On that date, plaintiff sent an e-mail to the undersigned’s courtroom deputy

24   stating that the process server she initially retained was unable to supply the court with her

25   opposition briefing, but that she hired a new process server and was confident that the opposition

26   would be filed that day. Nothing was filed until December 2, 2019, when plaintiff filed a motion

27   to submit a late response. ECF No. 34. Plaintiff also filed the proposed response. ECF No. 35.

28   ////
                                                        1
 1          As a preliminary matter, the court notes that plaintiff’s ex parte communication with the
 2   court was not sufficient to satisfy the court’s order at ECF No. 33; an opposition or statement of
 3   non-opposition must be filed on the record through the Clerk of Court in accordance with Fed. R.
 4   Civ. P. 5 and Local Rule 133(d)(1) (“Except as expressly authorized in advance by the Court, all
 5   paper documents presented for filing or lodging shall be delivered to the Clerk who will, when
 6   appropriate, deliver the documents to the Judge or Magistrate Judge after docketing.”).
 7   Documents directly e-mailed to chambers will not be filed and will not be considered proper
 8   prosecution of a case. See Local Rule 133(e)(4) (stating that documents directly faxed to
 9   chambers will not be filed on the docket); Local Rule 134 (a) (stating that emailing a document to
10   the court does not constitute filing).
11          Further, plaintiff is encouraged to read the Local Rules and Federal Rules of Civil
12   Procedure with regard to proper filing and service of documents other than initial pleadings. No
13   process server is necessary to file or serve a response to a motion. Pro se parties who are not e-
14   filers use “conventional filing” which is defined in the Local Rules as “the filing of a document
15   with the Clerk of Court in paper format. Documents filed conventionally may be filed via mail or
16   in person.” Local Rule 101 (“Definitions”) (emphasis added), see also Fed. R. Civ. P. 5.
17          Local Rule 230(c) provides that opposition to the granting of a motion must be filed
18   fourteen days preceding the noticed hearing date. The Local Rule further provides that “[n]o
19   party will be entitled to be heard in opposition to a motion at oral arguments if written opposition
20   to the motion has not been timely filed by that party.” In addition, Local Rule 230(j) provides
21   that failure to appear may be deemed withdrawal of opposition to the motion or may result in
22   sanctions. Finally, Local Rule 110 provides that failure to comply with the Local Rules “may be
23   grounds for imposition of any and all sanctions authorized by statute or Rule or within the
24   inherent power of the Court.”
25          In light of plaintiff’s pro se status, the court will GRANT her motion at ECF No. 34 and
26   accept the late filing at ECF No. 35. In order to give defendant a full and fair opportunity to file a
27   reply brief, the court will once again re-set the hearing date. Appearance at the hearing on this or
28   on any matter may be telephonic, in accordance with the undersigned’s standing orders which are
                                                        2
 1   located on the court’s website. Requests for telephonic appearance must be made to courtroom
 2   deputy Valerie Callen at (916) 930-4199 or vcallen@caed.uscourts.gov, at least two days prior to
 3   the hearing date.
 4          Good cause appearing, IT IS HEREBY ORDERED that:
 5              1. Plaintiff’s motion at ECF No. 34 is GRANTED and the opposition at ECF No. 35
 6                  is accepted;
 7              2. The motion hearing date of December 11, 2019 is CONTINUED to December 18,
 8                  2019, at 10:00 a.m. in Courtroom No. 26, with defendant’s reply brief due
 9                  December 11, 2019.
10   DATED: December 3, 2019
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     3
